SUPPLEMENTAL ORDER
This matter has come to the attention of the Fort Peck Court of Appeals on review of the file for purposes of final disposition.
We erroneously issued an Order Dismissing Appeal herein on July 21, 2014. The basis for the Dismissal Order was that Appellant had been given 30 days to file a Brief in Support of Appeal and had not done so. We therefore ordered the Appeal Dismissed. However, a Brief in Support of Appeal was timely filed on October 23, 2013, in which the alleged violations of due process rights were briefed. Had the matter not been dismissed, the Fort Peck Tribes would have had an opportunity to file a responsive brief and the matter would have been set for argument.
Based on the foregoing, the Order Dismissing Appeal herein is vacated. This matter is remanded to the Fort Peck Tribal Court for such further action as the Court deems reasonable and just.